                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                    PLAINTIFF

v.                                     5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                                   DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                          COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and NEIL CORNRICH                                   COUNTER-DEFENDANTS

     DEFENDANT/COUNTER-PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO
                             COMPEL

          Defendant/Counter-Plaintiff, The Razorback Foundation, Inc. (the “Foundation”), by its

attorneys, submits the following Brief in Support of its Motion to Compel Compliance with the

Subpoenas Duces Tecum it served on Dennis Dodd.

     I.      FACTUAL BACKGROUND

             A. The Underlying Litigation

          The Foundation and Bielema entered into the Release and Waiver Agreement (the “Release

Agreement”) on January 30, 2018, under which the Foundation agreed to provide buyout payments

to Bielema and Bielema agreed to mitigate the Foundation’s liability by using his best efforts to

find other employment where he would maximize his earning potential. When Bielema failed to

satisfy his mitigation obligations, the Foundation was relieved of its obligations under the Release

Agreement and ceased making the buyout payments.

          On June 12, 2020, Bielema filed this lawsuit, asserting that the Foundation had breached

the Release Agreement. On September 3, 2020, the Foundation filed a Counterclaim against



                                                 1
FEC/44844.0001/8163728.1-1/15/21
Bielema and Cornrich claiming that Bielema breached his mitigation obligations under the Release

Agreement and that Bielema and Cornrich fraudulently induced the Foundation to enter into the

Release Agreement by falsely representing that the “plan” was to rehabilitate Bielema with the

New England Patriots for a short time and then get him a major coaching position that would

reduce or eliminate the Foundation’s buyout obligations.

        Bielema’s contemporaneous representations to third parties about his mitigation efforts (or

lack thereof) is critical to proving the Foundation’s breach-of-contract and fraud claims.

Additionally, the manner in which Bielema, and his prospects and intentions of returning to college

football, were portrayed in the press prior to October and November 2019 articles that are the

subject of Bielema’s false light claim against the Foundation are relevant to the Foundation’s

defenses and Bielema’s claim for damages. See Doc. No. 19 at ¶¶ 107-111 & 144-148.

        Dennis Dodd is a sportswriter who authored a CBS Sports article in July 2018 entitled,

“Bret Bielema is enjoying the NFL so much, he may never go back to college football.” In the

article, Dodd wrote that Bielema “might not be returning to college football” and the chances of

Bielema “go[ing] back to college football at all appears to be a long shot[.]”1 Bielema references

Dodd’s article in his Amended Complaint and states that “Coach Bielema said nothing to Mr.

Dodd – on or off the record – to suggest he ‘had no intention of returning to college football.’ All

Coach Bielema said to Mr. Dodd was that he was enjoying coaching in the NFL.” Doc. No. 19

¶ 134. Bielema also identifies Dodd in his initial disclosures as a person with knowledge. The

documents requested in the Subpoena will show Bielema’s interest (if any) in obtaining a college

coaching position, whether he made any representations to third parties about returning to college



1
         Dennis Dodd, CBS Sports, Bret Bielema is enjoying the NFL so much, he may never go back to
college football, available at https://www.cbssports.com/college-football/news/bret-bielema-is-enjoying-
the-nfl-so-much-he-may-never-go-back-to-college-football/, attached hereto as Exhibit G.

                                                   2
FEC/44844.0001/8163728.1-1/15/21
coaching. And whether he made any representation to third parties about the steps he was taking

to pursue such a position.

            B. The Subpoena and Efforts to Meet and Confer

        A true and accurate copy of the Subpoena is attached hereto as Exhibit A. The Subpoena

requests documents and communications with Bret Bielema or anyone acting on his behalf,

documents and communications regarding Bret Bielema, and documents and communications

regarding Dodd’s July 3, 2018 article about Bielema. See Ex. A. The Subpoena was personally

served on Dennis Dodd on November 13, 2020. See Affidavit of Service, attached hereto as

Exhibit B. The Subpoena required production of the requested documents on or before November

30, 2020. See Ex. A.

        On November 25, 2020, Dodd’s counsel served objections. See Ex. C. The objections

consisted almost entirely of boilerplate general objections, and Dodd appeared to primarily object

on the basis of news reporting or reporter’s privileges. The Foundation responded by letter dated

December 7, 2020, asserting that the Subpoena was proper, Dodd was properly served, and Dodd’s

blanket objections were improper.      The Foundation also requested a privilege log for any

documents being withheld on the basis of any privilege. See Ex. D. On December 15, 2020,

Dodd’s counsel responded standing on his previous objections and refusing to provide a privilege

log. See Ex. E.

        On December 18, 2020, counsel for the Foundation and counsel for Dodd conferred by

telephone. On that call, Dodd’s counsel again asserted that Dodd had not been properly served

and stood on his previously asserted objections, including reporter’s privilege. Notwithstanding

his objections, Dodd’s counsel stated that Dodd did not have any documents that he believed were

relevant to the lawsuit. Notably, however, he did not state that he did not have any documents that



                                                3
FEC/44844.0001/8163728.1-1/15/21
were responsive to the Subpoena. In response, the Foundation offered to agree to suspend Mr.

Dodd’s compliance with the Subpoena in exchange for a signed declaration agreeing that if Dodd

decided in the future to voluntarily participate in the case, he would provide all documents

responsive to the Subpoena. On December 21, 2020, counsel for the Foundation emailed Dodd’s

counsel a draft declaration for his consideration. The Foundation also provided a revised affidavit

of service, confirming that Dodd was properly served. The Foundation requested a response by

January 6, 2021.

          As of the date of this filing (and more than two months after the Subpoena was served on

Dodd), Mr. Dodd’s counsel has not responded to the Foundation’s latest email and has failed to

produce documents in response to the Subpoena. Pursuant to Local Rule 7.2(g) and the Court’s

Final Scheduling Order (Doc. No. 40), counsel for the Foundation certifies that they have conferred

by telephone and email with Dodd’s counsel in a good-faith effort to resolve the issues raised in

the instant motion and were unable to resolve the disagreement without the intervention of the

Court.

    II.      LAW & ARGUMENT

             A. Legal Standard

          Pursuant to Rule 45, the serving party may move for an order compelling production or

inspection. Fed. R. Civ. P. 45(d)(2)(B)(i); see also Two Rivers Fin. Grp., Inc. v. Ralston, No.

311CV00152CRWCFB, 2012 WL 13018842, at *3 (S.D. Iowa July 9, 2012) (granting motion to

compel where third party refused to answer subpoena and explaining that third-party “waived any

objections to the subpoena duces tecum by failing to timely file a Motion to Quash” or and not

moving for entry of protective order); SPV-LS, LLC v. Transamerica Life Ins. Co., No. 4:14-CV-

04092-LLP, 2016 WL 4257337, at *4-5 (D.S.D. Aug. 11, 2016) (ordering third party to either



                                                 4
FEC/44844.0001/8163728.1-1/15/21
produce subpoenaed documents or submit a privilege log where third party refused to comply with

subpoena by simply claiming attorney-client privilege). Indeed, courts have announced that third

parties “may not simply ignore a valid subpoena duces tecum.” Two Rivers Fin. Grp., Inc., 2012

WL 13018842, at *3.

        The burden is on the party resisting a subpoena to show that the subpoena is oppressive,

and the burden is a heavy one. See Plant Genetic Sys., N.V. v. Northrup King Co., 6 F. Supp. 2d

859, 862 (E.D. Mo. 1998) (citing Heat & Control, Inc. v. Hester Indus., Inc., 785 F.2d 1017, 1025

(Fed. Cir. 1986)); see also StoneEagle Services, Inc. v. UMB Bank, N.A., No. 4:15-mc-0904-NKL,

2015 WL 2452926, at *6 (W.D. Mo. May 22, 2015) (“Given that the Federal Rules of Civil

Procedure allow for broad discovery, the burden is typically on the party resisting discovery to

explain why discovery should be limited.” (citations omitted)).      Dodd has failed to meet that

burden here.

            B. This Court May Decide This Dispute

        As a threshold matter, this Court may decide the Motion to Compel. Many courts have

held that the place of compliance may be more than 100 miles away if the documents are requested

to be produced by email or mail, as they are here. See, e.g., Walker v. Ctr. for Food Safety, 667 F.

Supp. 2d 133, 138 (D.D.C. 2009) (enforcing subpoena and explaining that “the 100 mile limit

applies to travel by a subpoenaed person, but a person commanded to produce documents need not

appear in person at the place of production or inspection”); Pearson v. Morrell, No. 4:18CV843

SNLJ, 2020 WL 223932, at *1 (E.D. Mo. Jan. 15, 2020) (“The Court is skeptical, however, that

the geographical limitation applies where, as here, the person or entity responding to the subpoena

need not appear in person at the place of production.”); United States v. Brown, 223 F. Supp. 3d

697, 703 (N.D. Ohio 2016); U.S. Bank Nat. Ass'n v. James, 264 F.R.D. 17, 19 (D. Me. 2010) (“a



                                                 5
FEC/44844.0001/8163728.1-1/15/21
majority of the courts that have dealt directly with the 100-mile issue have held that such a

subpoena should be enforced”). Thus, the place of compliance in the Subpoena is proper.

        Because the place of compliance is properly in Rogers, Arkansas, this Court may hear and

decide the motion to compel. See, e.g., CSS, Inc. v. Herrington, 354 F. Supp. 3d 702, 709 (N.D.

Tex. 2017) (“[F]or purposes of a Rule 45(d)(2) or 45(d)(3) motion, the court or district ‘where

compliance is required’ is determined by the location or ‘place’ for compliance identified on the

subpoena as required by Rule 45(a)(1)(A)(iii).”); see also Adams v. Symetra Life Ins. Co., No. 19-

MC-401-EFM-ADM, 2020 WL 489523, at *2 (D. Kan. Jan. 28, 2020) (collecting cases).

            C. Dodd’s Blanket Objections Are Improper

        Dodd asserts numerous general objections. These boilerplate objections are “not only

improper, but also are tantamount to no objection at all.” Kirby v. United Am. Ins. Co., No.

4:08CV00338 JLH, 2009 WL 10675166, at *3 (E.D. Ark. Feb. 13, 2009); see also Paisley Park

Enterprises, Inc. v. Boxill, No. 17-cv-1212 (WMW/TNL), 2019 WL 1036059, at *4 (D. Minn.

Mar. 5, 2019) (holding boilerplate objections to subpoena “are insufficient to preserve the

objecting party's rights”); c.f. Local Civil Rule 33.1(b) (“A blanket objection to a set of

interrogatories, requests for admissions, or requests for production will not be recognized.”).

While resting solely on blanket objections, Dodd has failed to file a motion to quash and has not

sought a protective order and therefore has waived any such objections. See Two Rivers Fin. Grp.,

Inc., 2012 WL 13018842, at *3. Moreover, to the extent any issue as to service were properly

raised, the objection falls flat because Dodd was properly served. The Affidavit of Service reflects

that he was personally served at his home on November 13, 2020. See Ex. B.




                                                 6
FEC/44844.0001/8163728.1-1/15/21
             D. Dodd Has Not Made a Prima Facie Showing To Invoke the Reporter’s
                Privilege

          Dodd’s primary objection, as stated in his written objections and confirmed by telephone

conference with his counsel, is reporter’s privilege and shield laws.2 Setting aside for the moment

that it is an open question as to whether the Eighth Circuit recognizes a qualified reporter’s

privilege (In re Grand Jury Subpoena Duces Tecum, 112 F.3d 910, 918 n.8 (8th Cir. 1997)), it is

well established that “the first amendment does not render news reporters and other members of

the media immune from the obligation of all citizens to provide relevant testimony in civil cases.”

Cont'l Cablevision, Inc. v. Storer Broad. Co., 583 F. Supp. 427, 434 (E.D. Mo. 1984) (denying

motion to quash subpoena on basis of reporter’s privilege). In other words, “a reporter is not

entitled to completely ignore discovery requests in civil cases” on the basis of such privilege. Id.

at 435.

          For the reporter’s privilege to be properly invoked, a reporter must make “a prima facie

showing that responding to the discovery or testimonial requests will impinge on First Amendment

interest.” Richardson v. Sugg, 220 F.R.D. 343, 347 (E.D. Ark. 2004) (adopting magistrate’s

recommendation to deny motion to quash subpoena based on reporter’s privilege). The reporter

has “the burden of establishing need for preserving confidentiality.” Cont'l Cablevision, Inc., 583

F. Supp. at 435. Only then must the party seeking the privileged materials show that the

information sought is “(1) critical to the maintenance or the heart of the claim, (2) highly material

and relevant, and (3) not obtainable from other sources.” Richardson, 220 F.R.D. at 347. And

where a party seeks nonconfidential information from a reporter, the party “is entitled to the


2
        The Arkansas Shield Statute only applies to the “source of information” and therefore does not
apply in this case. Ark. Code Ann. § 16-85-510; see also Williams v. Am. Broad. Companies, Inc., 96
F.R.D. 658, 665 (W.D. Ark. 1983).


                                                  7
FEC/44844.0001/8163728.1-1/15/21
requested discovery notwithstanding a valid assertion of the reporter’s privilege if he can show

that the materials at issue are of likely relevance to a significant issue in the case and are not

reasonably obtainable from other available sources.” Id.

        1. Dodd must make a showing as to why the privilege is being invoked

        Here, Dodd refuses to provide a privilege log, or any other information in order for the

Foundation (and now the Court) to assess whether and to what extent the Subpoena impinges on

Dodd’s First Amendment interests. Rather, Dodd is improperly using the reporter’s privilege to

completely ignore the Foundation’s requests. As a result, Dodd has not made a prima facie

showing that responding to the Subpoena will encroach on his First Amendment interests, nor has

he met his burden of showing a need for confidentiality.

        Courts have explained that a reporter must provide enough information so that the court

can assess the claim of privilege. For example, a court in the Eastern District of Missouri held that

“a reporter must, in addition to claiming the privilege in response to specific requests or questions,

provide a court with particularized allegations or facts that support his/her claim of privilege.”

Cont'l Cablevision, Inc., 583 F. Supp. at 436. That court explained that “[a] contrary rule would

give reporters an unfettered license to evade their duty to provide relevant evidence in a court of

law. The status of reporter does not per se justify such a release from that civic duty. It is only

when compliance with that duty unnecessarily impinges on first amendment interests that a

reporter is relieved of that duty.” Id. That court relied on a numerous other cases in which courts

have concluded that courts may compel reporters to provide “a description which does not reveal

information which is claimed to be privileged of the various documents and a description of the

witnesses interviewed sufficient to permit the court to carry out” the balancing analysis of the

reporter’s claim. Silkwood v. Kerr-McGee Corp., 563 F.2d 433, 438 (10th Cir. 1977); Gilbert v.



                                                  8
FEC/44844.0001/8163728.1-1/15/21
Allied Chemical Corp., 411 F. Supp. 505, 511 (E.D. Va. 1976) (“Vague allegations of potential

indication of confidential sources will not suffice.”).

        Here, Dodd simply is avoiding his obligations under Rule 45 of the Federal Rules of Civil

Procedure under the guise of reporter’s privilege. By failing to provide any information to the

Foundation, Dodd has failed to meet his burden to show that there is a need for confidentiality.

Indeed, Dodd may have waived the right to invoke the reporter’s privilege by failing to provide a

privilege log. See Mosley v. City of Chicago, 252 F.R.D. 445, 448-49 (N.D. Ill. 2008) (holding

that reporter waived privilege in section 1983 action through noncompliance with Rule 45’s

requirement that a non-party raising a claim of privilege must provide a privilege log and

explaining that “Rule 45(d)(2)(A)’s requirement of a privilege log is mandatory”).

        Even if Dodd had met his initial burden, the Foundation satisfies the three-factor test set

forth by the Eastern District of Arkansas in the Richardson case.

        First, the documents that the Foundation has requested from Dodd go to the heart of the

Foundation’s claims and defenses. Bielema’s intentions in the summer of 2018 of seeking a

college coaching position is the key inquiry in this lawsuit. Bielema’s representations to Dodd

about his desires and the steps he was taking to seek a college coaching position are critical to this

inquiry. Additionally, the manner in which Bielema, and his prospects and intentions of returning

to college football, were portrayed in the press prior to October and November 2019 articles that

are the subject of Bielema’s false light claim against the Foundation are relevant to the

Foundation’s defenses and Bielema’s claim for damages.

        Second, for the reasons set forth above, the requested documents are highly material and

relevant to the claims and defenses at issue. Bielema put his statements to Dodd at issue by

alleging that he “said nothing to Mr. Dodd – on or off the record – to suggest he ‘had no intention



                                                  9
FEC/44844.0001/8163728.1-1/15/21
of returning to college football.’ All Coach Bielema said to Mr. Dodd was that he was enjoying

coaching in the NFL.” Doc. No. 19 ¶ 134. The Foundation is entitled to test the veracity of those

statements.

        Third, the requested documents are not available from other sources. Some subset of

requested documents is only in Dodd’s possession, such as interview notes and working drafts of

the article. Moreover, the Foundation has requested all of Bielema’s communications with the

press and has not received any communications between Bielema, or anyone acting on his behalf,

and Dodd regarding the July 2018 article. Bielema stated in response to the Foundation’s written

discovery that his attorney, Mr. Mars, has spoken with Dodd on Bielema’s behalf on several

occasions both before the litigation commenced and recently after Dodd received the Subpoena.

See Ex. H. However, no documents or information related to Dodd’s July 2018 has been provided.

        Finally, and perhaps most importantly, the confidentiality of the source is not at issue here.

The Foundation knows that Dodd’s source is Bielema. Bielema admits as much in his Complaint.

Indeed, that is why the Foundation served the Subpoena on Dodd; the Foundation is interested in

the information provided by Bielema to Dodd.

        2. Dodd cannot use privilege as a sword and a shield

        Numerous courts have explained that a reporter cannot use the reporter’s privilege as both

a sword and a shield and may waive such privilege by attempting to do so. Ayala v. Ayers, 668 F.

Supp. 2d 1248, 1250 (S.D. Cal. 2009) (“a journalist/author should not be permitted to disclose

information to advance the interests of one litigant and then invoke the journalist's privilege to

prevent discovery of this same information by another litigant.”); see also Driscoll v. Morris, 111

F.R.D. 459, 463 (D. Conn. 1986) (the reporter cannot “use the shield of privilege as a sword to

undermine the” opposing side’s case). For example, in Pinkard v. Johnson, 118 F.R.D. 517 (M.D.



                                                 10
FEC/44844.0001/8163728.1-1/15/21
Ala. 1987), the court held that a newspaper reporter waived his qualified reporter's privilege with

respect to a certain conversation he had with the defendant because he had already provided a

signed affidavit about the conversation to plaintiff's counsel. “A reporter is not free to give a sworn

statement to a litigant, and later invoke the qualified reporter privilege to keep this information

from the Court.” Id. at 523. It appears that Dodd has come close to waiving the reporter’s privilege

already by assisting Bielema’s counsel and verifying certain statements for the benefit of

Bielema’s counsel. See Ex. H.

           Therefore, should the Court decide not to enforce the Subpoena, the Foundation requests,

in the alternative, that Dodd not be allowed to participate in this matter for either side either through

the production of documents or the provision of sworn testimony.

    III.      CONCLUSION

           For the foregoing reasons, the Foundation requests that the Court compel production of all

documents responsive to the Subpoenas Duces Tecum served on Dennis Dodd and for any and all

other relief the Court deems just and proper.

                                                Respectfully submitted,

                                                Marshall S. Ney, AR91108
                                                Robert W. George, AR98134
                                                Katherine C. Campbell, AR2013241
                                                Blake Z. Brizzolara, AR2017229
                                                FRIDAY, ELDREDGE & CLARK, LLP
                                                3350 S. Pinnacle Hills Parkway, Suite 301
                                                Rogers, AR 72758
                                                Office:       (479) 695-6049
                                                Facsimile:    (501) 244-5389
                                                mney@fridayfirm.com

                                                By:     /s/ Marshall S. Ney
                                                         Marshall S. Ney, AR Bar 91108




                                                   11
FEC/44844.0001/8163728.1-1/15/21
                                   CERTIFICATE OF SERVICE

        I, Marshall S. Ney, do hereby certify that the foregoing is being electronically filed with
the Court and that the below listed persons will receive a copy of the foregoing via the Court’s
electronic notification system (ECF), on or about this 15th day of January, 2021:

        Thomas A. Mars
        tom@mars-law.com

        R. Craig Wood
        cwood@mcguirewoods.com

        Benjamin P. Abel
        babel@mcguirewoods.com

        John C. Everett
        john@everettfirm.com

        John E. Tull, III
        jtull@qgtlaw.com

        Ryan K. Culpepper
        ryan@theculpepperfirm.com

        Richard N. Watts
        Richard.watts@wdtc.law


       Additionally, I, Marshall S. Ney, do hereby certify that the below listed persons will receive
a copy of the foregoing via e-mail and U.S. Mail, postage prepaid, on or about this 15th day of
January, 2021:


        Andrew Nieh
        Vice President & Assistant General Counsel
        ViacomCBS Inc.
        51 W. 52nd Street
        New York, New York 10019
        andrew.nieh@cbs.com


                                                      /s/ Marshall S. Ney
                                                      Marshall S. Ney




                                                 12
FEC/44844.0001/8163728.1-1/15/21
